Citation Nr: 1608478	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a menstrual disorder, currently diagnosed as menorrhagia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2015).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to June 1993, with service in Southwest Asia from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

In October 2014, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

Resolving all doubt in her favor, the Veteran's current menstrual disorder had an onset during service.


CONCLUSION OF LAW

Service connection for a menstrual disorder, currently diagnosed as menorrhagia, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for a Menstrual Disorder, to include as a Qualifying Chronic Disability under 38 C.F.R. § 3.317

The Veteran seeks entitlement to service connection for a menstrual disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  She asserts this disorder began during service and has continued post service.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

The Board is granting this claim on a direct basis, and as such, will not be discussing the Veteran's theory of entitlement based on 38 C.F.R. § 3.317.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Facts

The Veteran's service treatment records were reviewed.  A January 1982 medical note indicated the Veteran had a normal menstrual cycle, occurring every month, and the results from her most recent pap smear, in May 1989, were normal.  In March 1990, the Veteran sought treatment for irregular periods after stopping oral contraceptive pills (OCPs).  She was diagnosed with amenorrhea and prescribed Provera to attempt to regulate her cycle.  The following month, she returned, again complaining of amenorrhea.  It was noted that her menstrual cycle returned at the end of April 1990, and she began taking OCPs.  In September 1991, a pap smear test revealed the Veteran had mild dysplasia and human papilloma virus (HPV) changes.  A cervical colposcopy in February 1992 was negative.  In December 1992, it was noted that the Veteran was two weeks late for her menstrual cycle.  The Veteran's separation physical from May 1993 noted a history of an abnormal pap smear.

Post service, in an October 2005 VA treatment note, the Veteran complained of menorrhagia, and she was diagnosed with irregular bleeding.  

The Veteran was afforded a VA examination in September 2010.  The Veteran complained of having heavy periods with menstrual cramps, which improved when on OCPs.  She was diagnosed with menorrhagia.  The examiner stated that the Veteran's menstrual disorder is attributed to a known clinical diagnosis of menorrhagia.  The examiner then opined that the Veteran's disorder is less likely than not related to any Gulf War exposure she may have experienced while in Southwest Asia.  It was noted that there were no clinical objective indicators for her menstrual disorder, there were only subjective complaints regarding; however, the examiner stated that menorrhagia would be difficult to supply with specific objective complaints due to the nature of the disorder.

In November 2012, a VA treatment note indicates the Veteran complained of heavy periods after she stopped taking OCPs.  A vaginal ultrasound in January 2013 revealed a few small fibroids.  In March 2014, she again complained of irregular bleeding; however, examination and pap smear were normal.  In September 2014, she complained of heavy periods since May 2014, occurring every 32-34 days, lasting 8-15 days.  Examination was normal; however, she was diagnosed with menorrhagia.  In September 2014, an endometrial biopsy was completed, and the results were negative.  

The Veteran testified during the October 2013 Board Hearing that her irregular menstrual cycles began during service but were controlled when on OCPs.  See October 2013 BVA Hearing Transcript.  She testified that as soon as she stopped medication, her irregular cycles started again.  Id.

The Veteran was afforded a VA examination in March 2015.  After a review of the records and an examination, she was diagnosed with menorrhagia.  The examiner opined that the Veteran did not display a chronic disability pattern associated with Southwest Asia environmental hazards defined as "undiagnosed illnesses" or "diagnosed medically unexplained chronic multi-symptom illnesses."  The examiner stated the Veteran's symptoms were manifestations of a medically explained, diagnosed disorder of menorrhagia.  The examiner stated that the Veteran's condition in service of irregular periods in 1990 was remedied within a month and did not recur except when she changed oral contraceptives in 2005, this was also remedied with return to original prescription.  Her other condition in service was that of mild cervical dysplasia by pap smear in 1991, which was treated, and resolved.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of menorrhagia.  See March 2015 VA examination. 

The Veteran testified that the onset of her abnormal periods occurred during service.  The Veteran is competent to report and identify the onset of abnormal periods, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible, as they are supported by service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  There is nothing in the record that contradicts the Veteran's assertions and the evidence establishes that the abnormal menstrual cycles had an onset during her active service.  

Additionally, post-service evidence indicates that when the Veteran discontinued medication, she began suffering the same symptoms that occurred during service.  Although several medical opinions have indicated that the Veteran's current disorder is not due to her service in Southwest Asia, the Board notes that no medical opinion has been obtained regarding whether the Veteran's current disorder had an onset during service.  The Veteran has testified that since stopping medication, she experiences the same symptoms post service as she did during service, before starting medication.  

The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Resolving all doubt in the Veteran's favor, the Board finds that the evidence indicates the Veteran's menstrual disorder had an onset during service and she continues to experience the same symptoms, post service.  There is no evidence to the contrary.  As such, the Veteran's service-connection claim is granted.


ORDER

Entitlement to service connection for a menstrual disorder, currently diagnosed as menorrhagia, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


